Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 1, 1999, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The court properly permitted the People to introduce evidence of drug transactions claimed by defendant to constitute uncharged crimes. The jury could reasonably infer that the transactions in question were part of the charged crime of conspiracy. In any event, these transactions were admissible as background information that was relevant, under the circumstances, to establish the criminality of defendant’s conduct (see, People v Alvino, 71 NY2d 233; People v Ponnapula, 266 AD2d 32, 33, lv denied 94 NY2d 951).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.